Citation Nr: 1220617	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  08-29 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a right knee patellofemoral syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty in the Army from August 1990 to August 1993.  He also served in the California National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2007 of the Department of Veteran Affairs (VA) Regional Office (RO) in Oakland, California.

While on appeal in rating decision in September 2008, the RO increased the rating to 10 percent, effective the date for service connection, that is, December 10, 2006.

In a statement in April 2012, the Veteran's representative raised the claim of service connection for a left knee disability, which was denied by the RO in a rating decision in July 2008, which the Veteran did not appeal.  The Veteran may apply to reopen the claim if that is his intent.  The Veteran's representative also raised the claim for a schedular 100 percent rating for posttraumatic stress disorder, which is referred to the RO for appropriate action. 


FINDING OF FACT

Throughout the appeal period, the right knee patellofemoral syndrome is manifested by flexion to 120 degrees and extension to 0 degrees without subluxation or instability or additional functional impairment.  

CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011).  
The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was not provided VCAA notice on the underlying claim of service connection and there was post-adjudication VCAA notice on the claim for increase.


The omission of the VCAA notice on the underlying claim of service connection and the post-adjudication VCAA notice on the claim for increase did not comply with VCAA's duty to notify.  Such errors are prejudicial when the errors affect a substantial right so as to injure an interest that the VCAA notice was designed to protect such that the errors affect the essential fairness of the adjudication.  A lack of prejudice may be shown by demonstrating that the purpose of the notice was not frustrated.

Whereas here service connection has been granted and an initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven and the purpose that the VCAA notice was intended to serve as to a claim of service connection has been fulfilled.  

On a claim for increase, the purpose of the VCAA is to notify the Veteran of the information and evidence necessary to substantiate a claim, that is, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  And the Veteran was provided that information by letter in September 2008.  See Vazquez-Flores, supra.  

The Veteran's interest that the VCAA notice was designed to protect on the underlying claim of service connection was not affected as the claim was granted.  The Veteran's interest that the VCAA notice was designed to protect on the claim for increase, notice of the type of evidence to substantiate the claim, namely, an increase in severity of the disability and the effect that worsening has on employment, was provided.  Although the VCAA notice was late, the essential fairness of the adjudication was not affected because the Veteran had the opportunity to submit such additional evidence and argument on the claim. 

Based on the facts and circumstances of the entire record, the Board finds no evidence that the Veteran was prejudiced by either the omission of VCAA notice on the underlying claim of service connection or by the post-adjudication VCAA notice on the claim for increase.


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records and VA records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded a VA examination.  As the report of the VA examination is based on medical history and describes the disability in sufficient detail in the context of the rating criteria, the Board finds the examination is adequate so that the Board's evaluation of the disability is a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

There is no evidence in the record subsequent to the last VA examination that shows a material change in the condition to warrant a reexamination.  38 C.F.R. § 3.327(a). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. 


The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from a disease or injury incurred or aggravated during military service and the effect on civil occupations.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589   (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Criteria

The Veteran is currently rated 10 percent for right knee patellofemoral syndrome based on satisfactory evidence of painful motion of a major joint as neither limitation of flexion under Diagnostic Code 5260 nor limitation of extension under Diagnostic Code 5261 is compensable.  

Under Diagnostic Code 5003, when the limitation of motion of the specific joint is noncompensable, a rating of 10 percent is for application, where limitation of motion is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  


Limitation of motion of the knee is rated under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension).  

Under Diagnostic Code 5260, the criterion for a 10 percent rating is flexion limited to 45 degrees.  The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, limitation of extension to 5 degrees warrants a noncompensable rating.  Limitation of extension to 10 degrees warrants a 10 percent rating.  Limitation of extension to 15 degrees warrants a 20 percent rating. 38 C.F.R. § 4.71a.

Normal knee motion is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II. 

Separate ratings may be assigned for limitation of flexion and for extension. VAOPGCPREC 9-04 (September 17, 2004).  A separate rating may also be assigned for subluxation or instability of the knee under Diagnostic Code 5257. VAOPGCPREC 23-97 (July 1, 1997). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the criterion for a 10 percent rating are slight recurrent subluxation or lateral instability of the knee.  A rating of 20 percent rating requires moderate recurrent subluxation or lateral instability. 

Rating factors for a disability of the musculoskeletal system included functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).





With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  DeLuca, supra.  

Also with arthritis or periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Facts

In 1995 while on active duty for training, the Veteran suffered a twisting injury of the right knee.  In a rating decision in February 2007, the RO granted service connection based on a line of duty determination.  An examination was not conducted. 

In May 2008 on VA examination, the Veteran complained of pain underneath the kneecap.  He stated that he could stand or walk for only 15 minutes and that he could not squat, run, climb stairs, or walk on uneven ground. 

The Veteran described sharp pain with throbbing, burning, weakness, and stiffeness.  He complained of flare-ups of pain almost every day. 

On examination, the examiner reported that the Veteran appeared to be in no acute distress.  He had fair to good muscle tone.  He was able to get up from a sitting position without difficulty and walked without a limp.  In the standing position there was 2 degrees of right and left knee genu varum.   He could stand on his tiptoes and heels.  He could squat only 1/4 of the way.  In the sitting position he could extend his knee to 0 degrees and the kneecap appeared to track normally.



The examiner noted that with three repetitions of active and passive range of motion, flexion was to 130 degrees and extension was to 0 degrees.  There was pain with all motion although there was no fatigue, weakness, lack of endurance, or incoordination.  There was no medial or lateral tenderness.  There was no warmth, synovial swelling, or effusion.  The patellofemoral compression was mildly positive.  There was no popliteal swelling, ligament or rotary instability.  The Lachman's sign, drawer's sign, and McMurray's signs were negative.  No crepitation was noted.  

The examiner stated that with three repetitions there was an additional loss of 10 degrees of flexion or to 120 degrees, but no additional loss of extension. 

Analysis 

Flexion to 120 degrees with pain does not more nearly approximate or equate to flexion limited to 45 degrees, the criterion for a 10 percent rating for limitation of flexion under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion. 

While the Veteran does experience pain with flexion, the pain does not raise to the level of functional loss to 45 degrees of flexion, the criteria for a compensable rating under Diagnostic Code 5260.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  To this extent, the Board places greater weight on the objective findings of the examinations than the Veteran's subjective complaints of pain. 







Extension to 0 degrees with pain does not more nearly approximate or equate to extension to 10 degrees, the criterion for a 10 percent rating for limitation of extension under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion. 

While the Veteran does experience pain with extension, the pain does not raise to the level of functional loss to 10 degrees of extension, the criterion for a compensable rating under Diagnostic Code 5261.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  To this extent, the Board places greater weight on the objective findings of the examinations than the Veteran's subjective complaints of pain. 

Although motion of the right knee is not limited to a compensable degree in either flexion or extension, the Veteran has painful motion, which equates to the criteria for painful limited motion of a major joint, which is 10 percent disabling. 

The assigned 10 percent rating is the minimum compensable rating for a knee disability.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint). 

As for a separate rating under Diagnostic Code 5257, the criterion for a 10 percent rating is either slight recurrent subluxation or lateral instability of the knee.   

On VA examination there was no popliteal swelling, ligament, or rotary instability.  The Lachman's sign, drawer's sign, and McMurray's sign for ligament instability and for subluxation were negative.  There was no crepitus.  Although the Veteran wears a knee brace, neither slight recurrent subluxation nor lateral instability under Diagnostic Code 5257 is demonstrated.  



In sum, considering "staged ratings, despite the Veteran's complaints of right knee pain, there is no basis for a rating higher than 10 percent under the applicable Diagnostic Codes at any time during the appeal period.  As the preponderance of the evidence is against the claim for a higher rating, the benefit-of-the-doubt standard does not apply. 38 U.S.C.A. § 5107(b). 

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) aff'd Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. July 17, 2009).

The Board finds that the rating criteria reasonably describe the Veteran's symptomatology.  In other words, the Veteran does not have symptomatology not already encompassed in the Rating Schedule and the assigned schedular rating is adequate.  Therefore, referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted. 




Total Disability Rating for Compensation based on Individual Unemployability

During the appeal period, the Veteran was granted a total disability rating for compensation based on individual unemployability from February 2008.  Before February 2008, the Veteran did not meet the minimum percentage requirements for a schedular total disability rating for compensation based on individual unemployability.  And the Veteran did not expressly raise and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability based on an extraschedular basis before February 2008, because the Veteran stated that he last worked full time in August 2008.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

An initial rating higher than 10 percent for right knee patellofemoral pain syndrome is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


